EXHIBIT 10.6
 
 
[ltiplogo.jpg]


 
RESTRICTED STOCK AGREEMENT
 
 
 

 Name of Participant:  [Name]  Name of Plan:   2011 Ashland Inc. Incentive Plan
 Number of Shares of Ashland Inc.
 Common Stock:
 [xxxx]  Par Value Per Share:     $0.01  Vesting Dates:
 [33.3% or _____ on ___________ _____, 20_____]
 [33.3% or _____ on ___________ _____, 20_____]
 [33.3% or _____ on ___________ _____, 20_____]
 Date of Award:  ___________ _____, 20_____

 
Ashland Inc. (“Ashland”) hereby awards to the above-named Participant
(hereinafter called the “Participant”) [xxxx] shares of Ashland Common Stock,
par value $0.01 per share, subject to certain restrictions (hereinafter called
“Restricted Stock”), as an award (“Award”) pursuant to the 2011 Ashland Inc.
Incentive Plan (hereinafter called the “Plan”), in order to provide the
Participant with an additional incentive to continue his/her services to Ashland
and to continue to work for the best interests of Ashland.
 
Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of shares of Restricted Stock set forth above, subject to and upon
all the terms, provisions and conditions contained herein and in the Plan.
 
This Award will be evidenced by entry on the books of Ashland’s transfer agent,
Computershare Trust Company, N.A., and will be subject to the restrictions of
the Stock Power attached as Exhibit A hereto and executed by Participant as long
as the shares remain unvested.  Each entry in respect of shares of Restricted
Stock shall be designated in the name of the Participant and shall bear the
following legend:
 
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeitures) contained
in the Plan and the Agreement entered into between the registered owner and
Ashland Inc.”
 

 
The Restricted Stock will become vested, provided that the Participant remains
in the continuous employment of Ashland and its subsidiaries through the Vesting
Dates set forth above.  The Restricted Stock may not be sold, assigned,
transferred, pledged, or otherwise encumbered (except to the extent such shares
shall have vested) until such Vesting Dates.  While the Restricted Stock granted
under this Award remains unvested, on each date the cash dividends are paid to
holders of Common Stock, Ashland will credit the Participant with a number of
additional shares of Restricted Stock on the unvested portion of the Award,
 
Personal and Confidential
 
 
 
 
[ltiplogo.jpg]
 
determined as (1) the product of the number of unvested shares of Restricted
Stock held by Participant as of the date of record for such dividend times the
per share cash dividend amount, divided by (2) the Fair Market Value (as defined
in the Plan) per share on the dividend payment date.  Such additional Restricted
Stock will be subject to the same vesting conditions and restrictions as the
underlying Restricted Stock.  Unless otherwise determined and directed by the
Personnel and Compensation Committee, in the case of the Participant’s
termination for any reason prior to a Vesting Date, all such Restricted Stock
which has not vested will be forfeited.  Except for such restrictions described
above, the Participant will have all rights of a shareholder with respect to the
shares of Restricted Stock.
 
As the Restricted Stock vests, the Participant will owe applicable federal
income and employment taxes and state and local income and employment taxes at
the Vesting Date of the shares of Restricted Stock that vest.  The amount of
taxes due in each instance is based on the fair market value of the Common Stock
delivered on the applicable Vesting Date.
 
Nothing contained in this Agreement or in the Plan shall confer upon the
Participant any right to continue in the employment of, or remain in the service
of, Ashland or its subsidiaries.
 
Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan.  The Participant
understands that such processing of this information may need to be carried out
by Ashland, its subsidiaries and by third party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America.  By accepting this Award, the Participant consents to
the processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.
 
The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan.  The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to _______________, this consent shall be effective for
the duration of the Award.  The Participant also understands that the
Participant shall have the right at any time to request that Ashland deliver
written copies of any and all materials referred to above at no charge.
 
This Award is granted under, and is subject to, all the terms and conditions of
the Plan, including, but not limited to, the forfeiture provision of Section
16(H) of the Plan. Copies of the Plan and related Prospectus are available for
your review on Fidelity’s website.
 
Subject to the terms and conditions specified herein and of the Plan, this Award
of Restricted Stock shall be confirmed by execution of this Agreement and the
Stock Power and delivery thereof no later than __________________, to Ashland at
_______________________ Attention: _____________.  The right to the Restricted
Stock under the Plan shall expire if not accepted by _____________ as set forth
above.
 
 
 
 
 
Personal and Confidential
 
-2-
 
 
 
[ltiplogo.jpg]
 
IN WITNESS WHEREOF, ASHLAND has caused this instrument to be executed and
delivered effective as of the day and year first above written.
 

     
 ASHLAND INC.
 
 
   
By:  
 
 
   
 Susan B Esler Signature Graphic [ex1056.jpg]
 
 
   
Susan B. Esler
Vice President, Human Resources
 

 
I hereby elect to receive this Award of Restricted Stock subject to the terms
and conditions of the 2011 Ashland Inc. Incentive Plan.  My election to accept
this Award of Restricted Stock is effective ______________, 20_____. I hereby
acknowledge receipt of a copy of the Plan, Prospectus, and Ashland’s most recent
Annual Report and Proxy Statement (the “Prospectus Information”). I represent
that I am familiar with the terms and provisions of the Prospectus Information
and hereby accept this Award on the terms and conditions set forth herein and in
the Plan.
 
______________________________________________________________________
Date
 
 
Personal and Confidential
 
 
-3-
 
 
[ltiplogo.jpg]
EXHIBIT A


STOCK POWER




For Value Received, _____________________________ hereby sells, assigns and
transfers unto Ashland Inc., ____________________ Shares of the Restricted Stock
of Ashland Inc. standing in__________ name on the books of said Ashland Inc. and
do hereby irrevocably constitute and appoint Computershare Trust Company, N.A.
attorney to transfer the said Shares on the books of the within named Company
with full power of substitution in the premises.


 

 Dated: ______________, _____
_________________________________
Shareholder signature (Note:
please sign in the presence of a
representative of an institution who
is a member of a Medallion
Signature Guarantee Program*)



Medallion Signature Guarantee:






























*Shareholder signature must be guaranteed by a Commercial Bank, Trust Company,
Securities Dealer or other institution, which is a member of a Medallion
Signature Guarantee Program approved by the Securities Transfer Association,
Inc.
 
 
Personal and Confidential
 
 